DETAILED OFFICE ACTION ACCOMPANYING OF ALLOWABILITY
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance 
01.	Claims 1-17 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claim 11 is allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent product claim 11: 
A semiconductor device package comprising: a printed circuit board (PCB) comprising a first coefficient of thermal expansion (CTE) and a plurality of interconnect pads; a semiconductor device comprising a second CTE that is different from the first CTE; a plurality of solder lands formed on the PCB, wherein each solder land is coupled to a corresponding interconnect pad of the semiconductor device; a metal structure formed on the PCB wherein one or more of the plurality of solder lands are coupled to the metal structure by a corresponding trace formed on the PCB, wherein each trace is formed on a line perpendicular to a line from the corresponding solder land to an expansion and contraction neutral point on the PCB.
Independent process claims 1 and 17 are allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent process claim 1: 
A method for routing a conductive trace on a printed circuit board (PCB), the method comprising: locating an expansion neutral point on a PCB subject to expansion and contraction; determining a first line from the expansion neutral point to a first point on the PCB, wherein the first point is an end point of the conductive trace; determining a second line perpendicular to the first line through the first point; locating a second point on the PCB at a point on the second line; and aligning the conductive trace from the first point to the second point along the second line, wherein the second point is an end point of the conductive trace.
With respect to independent process claim 17: 
A method for reducing stress from manufacturing cooling on solder joints used to attach a semiconductor device to a printed circuit board (PCB), the method comprising: determining an expansion neutral point on the semiconductor device, wherein said determining is performed using a configuration of interconnect pads of the semiconductor device; locating a corresponding PCB expansion neutral point beneath the expansion neutral point on the semiconductor device; locating a solder land on the PCB, wherein the solder land is configured to couple an interconnect pad of the semiconductor device to the PCB; determining a first line from the expansion neutral point to the solder land; aligning a long axis of a conductive trace from the solder land to a second point on the PCB at an angle between 45 degrees to 90 degrees from the first line, wherein the second point is an end point of the conductive trace.
Although various prior art references (see, for example, Marbella) disclose several of the limitations in the product and process claims, these references neither anticipate nor render obvious the above identified limitations as they are specifically structured and performed and as they are interrelated with each other.
CONCLUSION
02.	Any comment considered necessary by Applicants must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814